THE THIRTEENTH COURT OF APPEALS

                                     13-18-00074-CV


Nueces County, Texas, Nueces County Hospital District, Del Mar Public Junior College
    District, City of Corpus Christi, and Port Aransas Independent School District
                                            v.
                           Sundial Owner's Association, Inc.


                                     On appeal from the
                       105th District Court of Nueces County, Texas
                            Trial Cause No. 2016DCV-0484-D


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

March 21, 2019